Exhibit 10.3

 

 

EXECUTION VERSION

Separation and Consulting Agreement

THIS SEPARATION AND CONSULTING AGREEMENT (this “Agreement”), dated as of
March 20, 2015, is entered into by and among Alico, Inc., a Florida corporation
(the “Company”), Integrated Beef Consultants LLC, a Texas limited liability
company (“IBC”), and Kenneth Smith (“Smith” and, together with IBC, the
“Consultant”).

WHEREAS, Smith currently serves as Executive Vice President and Chief Operating
Officer of the Company and will continue to do so through the close of business
on March 20, 2015 (the “Resignation Date”);

WHEREAS, the Company and Smith are parties to that certain Change in Control
Agreement, dated as of March 27, 2013 (the “Change in Control Agreement”);

WHEREAS, the Consultant has invaluable knowledge and expertise regarding the
business of the Company;

WHEREAS, due to the Consultant’s knowledge and expertise, the Company wishes to
have the cooperation of, and access to, Smith following the Resignation (as
defined below); and

WHEREAS, the Company and the Consultant now desire to enter into a mutually
satisfactory arrangement concerning, among other things, Smith’s separation from
service with the Company on the Resignation Date, and the Consultant’s service
to the Company as an independent contractor following the Resignation Date, and
other matters related thereto.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Consultant
hereby agree as follows:

1.                  Separation from Service.

(a)                Resignation. Smith hereby acknowledges and agrees that
Smith’s employment with the Company shall terminate as a result of Smith’s
resignation on the Resignation Date (the “Resignation”). Smith acknowledges
that, effective on the Resignation Date and by virtue of executing this
Agreement, and without any further action by Smith, Smith hereby resigns the
Consultant’s positions as Executive Vice President and Chief Operating Officer
of the Company and as a member of the board of directors of, or as a manager,
officer, or any other position with, any of the Company’s affiliates.

(b)               Acknowledgments. Smith acknowledges and agrees that for
purposes of all plans, agreements, policies, and arrangements of the Company and
its affiliates in which Smith participated or to which Smith was a party
(including, without limitation, the Change in Control Agreement), the
Resignation shall be a voluntary separation. Moreover, in the case of any such
plan, agreement, policy, or arrangement that includes the concept of resignation
with “good reason” or a similar term of like meaning, Smith waives any right to
resign from the Company and its affiliates for “good reason” or a similar term
of like meaning for purposes of

 

 



any plan, agreement, policy, or arrangement of the Company and its affiliates
(including, without limitation, the Change in Control Agreement).

2.                  Consulting Period. The Consultant shall render the Services
(as defined below) for the period beginning on the Resignation Date and ending
on the third anniversary of the Resignation Date, unless earlier terminated in
accordance with Section 7 (the “Consulting Period”).

3.                  Services. During the Consulting Period, the Consultant shall
provide consulting services as directed by the Chief Executive Officer of the
Company (the “Services”), including, without limitation, (a) supporting the
ongoing interaction of the Company with the State of Florida and the South
Florida Water Management District (“SFWMD”) to develop the 10-year water storage
contract approved on December 11, 2014 by the SFWMD and the funding from the
State of Florida directed to the Payment for Environmental Services Program, and
any water storage projects in the Alico East Ranch, including, without
limitation, the C-139 basin (such 10-year contract when executed and such
funding, collectively, the “Water Project”); (b) supporting the Company’s
development and permitting of certain lands held by the Company for oil and
mineral aggregates extraction; (c) supporting the transition of new management
for the cattle business; and (d) providing advice in respect of the management
of the Company’s cattle properties and consulting studies for such properties.
During the Consulting Period, the Consultant shall be available to provide the
Services for up to 20 hours per week. If the Company requires that the
Consultant provide Services in excess of 20 hours per week, the Company shall
compensate the Consultant at the rate of $195.00 per hour for any such
additional time, which shall be in addition to the fees and expenses set forth
in Section 4. The Services shall generally be performed at such locations as are
reasonably determined by the Consultant (it being understood and agreed that
such services may be performed at the Consultant’s home offices and generally
will not be performed at the Company’s premises unless requested by the
Company).

4.                  Fees and Expenses.

(a)                Consulting Fee. In consideration for agreeing to provide the
Services and for agreeing to the covenants set forth in Section 8 and subject to
Smith’s execution and delivery of a release of claims, substantially in the form
set forth in Exhibit A hereto, and Smith’s delivery to the Chief Executive
Officer of the Company of a list and description of all pending projects on
which Smith has previously worked in the course of his employment with Company
(taken together, the “Release”), within 30 days following the Resignation Date
(and non-revocation within the time period set forth therein (the date the
Release becomes irrevocable, the “Release Date”)) and the Consultant’s continued
compliance with the covenants set forth in Section 8 (it being understood that
the Company’s obligations pursuant to this Section 4(a) shall immediately cease
upon a breach by the Consultant of such covenants), IBC shall be paid (for the
avoidance of doubt, in no event shall IBC receive both payments set forth under
clauses (iv) and (v) below):

(i)                 an amount in cash in a lump sum equal to $525,000, payable
no later than the 30th day following the Resignation Date (the “Initial Fee”);



-2-

 

(ii)               an amount in cash equal to $200,000, payable in monthly
installments by the 15th day of each month during the period commencing on the
Resignation Date and ending on first anniversary of the Resignation Date,
subject to the Consultant continuing to provide the Services (the “First Year
Fees”); provided, however, that the first such installment shall be paid no
earlier than the Release Date and the first payment shall include any portion of
the First Year Fees that would have otherwise been payable during the period
between the Resignation Date and the Release Date;

(iii)             an amount in cash equal to $200,000, payable in monthly
installments by the 15th day of each month during the period commencing on the
day following the first anniversary of the Resignation Date and ending on the
second anniversary of the Resignation Date, subject to the Consultant continuing
to provide the Services (the “Second Year Fees” and, together with the Initial
Fee and the First Year Fees, the “Consulting Fees”);

(iv)             as applicable, if, as of the third anniversary of the
Resignation Date, (A) annualized recurring revenues in respect of the Water
Project equal or exceed $12 million but are less than $17 million and (B) the
Company has received payments in respect of the Water Project during any one
fiscal year of the Company that, in the aggregate, equal or exceed $12 million
but are less than $17 million, then an amount in cash in a lump sum equal to
$200,000, payable within 30 days following such third anniversary, subject to
the Consultant continuing to provide the Services through such third
anniversary; and

(v)               as applicable, if, as of the third anniversary of the
Resignation Date, (A) annualized recurring revenues in respect of the Water
Project equal or exceed $17 million and (B) the Company has received payments in
respect of the Water Project during any one fiscal year of the Company that, in
the aggregate, equal or exceed $17 million, then an amount in cash in a lump sum
equal to $300,000, payable within 30 days following such third anniversary,
subject to the Consultant continuing to provide the Services through such third
anniversary (either such payment provided in clause (iv) or (v), as applicable
and without duplication, the “Third Year Payment”)).

(b)               Expenses. The Company shall reimburse the Consultant pursuant
to the Company’s reimbursement policies as in effect from time to time (which
policies shall be provided to the Consultant upon request) for reasonable
business expenses incurred by the Consultant in connection with the performance
of the Services; provided that any expenses in excess of $10,000 per year in the
aggregate shall require prior written authorization from the Chief Executive
Officer of the Company to be reimbursed pursuant to this Section 4(b).

5.                  Sole Consideration. Except as specifically provided in
Sections 3, 4, and 8(e), the Consultant shall be entitled to no compensation or
benefits from the Company or its affiliates with respect to the Services and
shall not be credited with any service, age, or other credit for purposes of
eligibility, vesting, or benefit accrual under any employee benefit plan of the
Company or its affiliates.

6.                  Status as a Non-Employee. The Company and the Consultant
acknowledge and agree that, in performing the Services pursuant to this
Agreement, the Consultant shall be acting and shall act at all times as an
independent contractor only and not as an employee, agent,

-3-

 

partner, or joint venturer of or with the Company or its affiliates. The
Consultant acknowledges that the Consultant is and shall be solely responsible
for the payment of all federal, state, local, and foreign taxes that are
required by applicable laws or regulations to be paid with respect to all
compensation and benefits payable or provided hereunder and shall not be
eligible to participate in or accrue benefits under any employee benefit plan
sponsored by the Company or its affiliates.

7.                  Termination of the Consulting Period.

(a)                Termination. Either the Company or the Consultant may
terminate the Consulting Period at any time and for any reason (or no reason) by
providing the other party with 30 days’ advance written notice of such
termination, except in the case of a termination of the Consulting Period by the
Company for Cause (as defined below), which shall be effective immediately. For
purposes of this Agreement, “Cause” shall mean (i) the Consultant’s willful
failure to perform his duties hereunder (other than any such failure resulting
from incapacity due to physical or mental illness); (ii) the Consultant’s
willful failure to comply with any valid and legal directive of the Company;
(iii) the Consultant’s willful engagement in dishonesty, illegal conduct, or
gross misconduct, which is, in each case, materially injurious to the Company or
its affiliates; (iv) the Consultant’s embezzlement, misappropriation, or fraud,
whether or not related to the Consultant’s employment with the Company; (v) the
Consultant’s conviction of or plea of guilty or nolo contendere to a crime that
constitutes a felony (or state law equivalent) or a crime that constitutes a
misdemeanor involving moral turpitude; (vi) the Consultant’s willful
unauthorized disclosure of Confidential Information (as defined below);
(vii) any material failure by the Consultant to comply with the Company’s
written policies or rules, as they may be in effect from time to time during the
Consulting Period and as provided by the Company to the Consultant, if such
failure causes material harm to the Company; or (viii) any material breach of
this Agreement by the Consultant (including, without limitation, the restrictive
covenants set forth in Section 8). No act or failure to act on the part of the
Consultant shall be considered “willful” unless it is done, or omitted to be
done, by the Consultant in bad faith or without reasonable belief that the
Consultant’s action or omission was in the best interests of the Company. Except
for a failure, breach, or refusal which, by its nature, cannot reasonably be
expected to be cured, the Consultant shall have ten business days from the
delivery of written notice by the Company within which to cure any acts
constituting Cause; provided, however, that, if the Company reasonably expects
irreparable injury from a delay of ten business days, the Company may give the
Consultant notice of such shorter period within which to cure as is reasonable
under the circumstances, which may include the termination of the Consulting
Period without notice and with immediate effect.

(b)               Payments upon Termination. Upon termination of the Consulting
Period for any reason, the Company shall pay to the Consultant any earned but
unpaid Consulting Fees for Services rendered prior to such termination and shall
reimburse the Consultant for any business expenses incurred prior to such
termination and for which the Consultant would be entitled to reimbursement
pursuant to Section 4(b). In addition, upon a termination of the Consulting
Period by the Company without Cause, the Consultant shall be entitled to (i) a
lump sum cash payment equal to the sum of the unpaid Consulting Fees; and
(ii) continue to be eligible to receive the Third Year Payment in accordance
with Sections 4(a)(iv) and 4(a)(v) (it being understood that the Consultant
shall not be required to provide the Services following his termination in order
to receive the Third Year Payment). Any amounts payable upon termination

-4-

 



shall be paid within ten business days of the date of termination. Except as
provided in the immediately preceding two sentences, upon any termination of the
Consulting Period, the Company shall have no further obligation to the
Consultant.

8.                  Restrictive Covenants.

(a)                Confidential Information. In the course of the Consultant’s
employment with, service to, and involvement with the Company and its affiliates
(including their predecessor and any successor entities), the Consultant has
obtained or may obtain secret or confidential information, knowledge, or data
concerning the Company’s and its affiliates’ businesses, strategies, operations,
clients, customers, prospects, financial affairs, organizational and personnel
matters, policies, procedures, and other nonpublic matters, or concerning those
of third parties (“Confidential Information”). The Consultant shall hold in a
fiduciary capacity for the benefit of the Company and its affiliates all
Confidential Information relating to the Company or any of its affiliates, and
their respective businesses, that shall have been obtained by the Consultant
during the Consultant’s employment with the Company and its affiliates and the
Consultant’s performance of the Services under this Agreement, and that shall
not be or become public knowledge (other than by acts by the Consultant or
representatives of the Consultant in violation of this Agreement). All records,
files, memoranda, reports, customer lists, documents, and the like (whether in
paper or electronic format) that the Consultant has used or prepared during the
Consultant’s employment prior to the Resignation Date or will use or prepare
specifically for the Company or its affiliates during the course of his Service
under this Agreement after the Resignation Date shall remain the sole property
of the Company and shall remain (or be promptly returned to) the Company’s
premises. After termination of the Consultant’s Services with the Company, the
Consultant shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any
Confidential Information to anyone other than the Company and those designated
by it.

(b)               Nonsolicitation. During the period commencing on the
Resignation Date and ending on the earlier of (i) the fifth anniversary of the
Resignation Date and (ii) if applicable, the second anniversary of the date on
which the Company terminates the Consulting Period without Cause (the
“Restricted Period”), the Consultant shall not directly or indirectly (A) induce
or attempt to induce any employee or independent contractor of the Company or
any of its affiliates to leave the Company or such affiliate, (B) hire any
person who was an employee or independent contractor of the Company or any such
affiliate until 12 months after such individual’s relationship with the Company
or such affiliate has been terminated, or (C) induce or attempt to induce any
client or customer (whether former, current, or prospective) or other business
relation of the Company or any such affiliate to cease doing business or to
reduce the amount of business that any client, customer, or other business
relation has customarily done, or has indicated that he, she, or it intends to
do, with the Company or such affiliate, whether or not the relationship between
the Company or such affiliate and such client, customer, or other business
relation was originally established, in whole or in part, through the
Consultant’s efforts, or in any way interfere with the relationship between any
such client, customer, or business relation, on the one hand, and the Company or
such affiliate, on the other hand.

-5-

 

(c)                Noncompetition. The Consultant acknowledges that, in the
course of Smith’s employment with and the Consultant’s Services to the Company
and its affiliates (including their predecessor and any successor entities), the
Consultant has become familiar, or will become familiar, with the Company’s and
its respective affiliates’ trade secrets and with other Confidential Information
concerning the Company, its affiliates, and their respective predecessors and
that Smith’s employment with and the Consultant’s Services to the Company have
been and will be of special, unique, and extraordinary value to the Company and
its affiliates. Therefore, the Consultant agrees that, during the Restricted
Period, the Consultant shall not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, director, consultant,
independent contractor, or otherwise, and whether or not for compensation), or
render services, advice, or assistance in any capacity to a Competing Business
(as defined below) in which the Company or any of its affiliates conducts
business. For purposes of this Agreement, a “Competing Business” shall mean any
person, firm, corporation, or other entity, in whatever form, that engaged or
engages in any activities that conflict with, or could reasonably be expected to
conflict with, the Water Project. The Company acknowledges that the Consultant
is not responsible for annual budgetary appropriations enacted by the State of
Florida Legislature (the “Legislature”), and any reduction or modification of
budgetary funding approved by the Legislature that may adversely affect the
Water Project is not, in and of itself, a violation of the restrictive covenants
contained herein. Nothing herein shall prohibit the Consultant from being a
passive owner of not more than 1% of the outstanding equity interest in any
entity which is publicly traded, so long as the Consultant has no active
participation in the business of such entity.

(d)               Nondisparagement. The Consultant shall not at any time make
any written or oral statements, representations, or other communications that
disparage the business or reputation of the Company or its affiliates or any of
their respective officers, directors, employees, stockholders, agents, or
representatives, including, but not limited to, by facilitating, participating
in, or supporting, in any way, any litigation or claim by any third party.

(e)                Cooperation. During the Consulting Period and following the
cessation of the Consultant’s Services for any reason, the Consultant shall,
upon reasonable notice, (i) furnish such information and assistance to the
Company and/or its affiliates, as may reasonably be requested by the Company or
its affiliates, with respect to any matter, project, initiative, or effort for
which the Consultant is or was responsible or has or had substantial involvement
in while employed by the Company or while providing Services under this
Agreement, and (ii) cooperate with the Company and its affiliates during the
course of all third-party proceedings arising out of the Company’s business
about which the Consultant has knowledge or information. If such notice is
provided following cessation of the Consultant’s Services for any reason, the
Company shall compensate the Consultant for any requested assistance at the rate
of $195.00 per hour, which shall also include reimbursement of reasonable
business expenses as set forth in Section  4(b), and such request shall be
limited to a maximum of 40 hours of the Consultant’s time, absent further
agreement between the Consultant and Company. Without limiting the generality of
the foregoing, Smith shall cooperate and work in good faith with the Chief
Executive Officer to transition to the Chief Executive Officer all projects and
relationships with which he was engaged on behalf of the Company prior to the
Resignation Date.

-6-

 



(f)                No Adverse Actions. The Consultant shall not at any time take
any action that impugns or adversely affects the business, operations, or
reputation of the Company or its affiliates or any of their respective officers,
directors, employees, equityholders, agents, or representatives.

(g)               Remedies. The Consultant acknowledges and agrees that: (i) the
purposes of the foregoing covenants (including, without limitation, the
noncompetition covenant contained in Section 8(c)) are to protect the goodwill
and trade secrets and other Confidential Information of the Company; and
(ii) because of the nature of the business in which the Company and its
affiliates are engaged and because of the nature of the trade secrets and other
Confidential Information to which the Consultant has access, it would be
impractical and excessively difficult to determine the actual damages of the
Company if the Consultant breached any of the covenants of this Section 8. The
Consultant understands that the covenants may limit the Consultant’s ability to
earn a livelihood in a Competing Business. Any termination of the Consultant’s
Services or of this Agreement shall have no effect on the continuing operation
of this Section 8. The Consultant acknowledges that the Company would be
irreparably injured by a violation of this Section 8 and that it is impossible
to measure in money the damages that will accrue to the Company by reason of a
failure by the Consultant to perform any of the Consultant’s obligations under
this Section 8. Accordingly, if the Company institutes any action or proceeding
to enforce any of the provisions of this Section 8, to the extent permitted by
applicable law, the Consultant hereby waives the claim or defense that the
Company has an adequate remedy at law, and the Consultant shall not urge in any
such action or proceeding the defense that any such remedy exists at law.
Furthermore, in addition to other remedies that may be available (including,
without limitation, termination of the Company’s obligation to pay the
Consulting Fees and the Third Year Payment), the Company shall be entitled to
specific performance and other injunctive relief, without the requirement to
post a bond. If any of the covenants set forth in this Section 8 is finally held
to be invalid, illegal, or unenforceable (whether in whole or in part), such
covenant shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality, or unenforceability and the remaining covenants shall
not be affected thereby.

9.                  Section 409A. It is intended that this Agreement shall
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the Treasury Regulations relating thereto, or an
exemption to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception shall be paid under such exception. For purposes
of Section 409A of the Code, each payment under this Agreement shall be treated
as a separate payment for purposes of the exclusion for certain short-term
deferral amounts. In no event may the Consultant, directly or indirectly,
designate the calendar year of any payment under this Agreement. Within the time
period permitted by the applicable Treasury Regulations (or such later time as
may be permitted under Section 409A of the Code or any Internal Revenue Service
or Department of Treasury rules or other guidance issued thereunder), the
Company may, in consultation with the Consultant, modify this Agreement in order
to cause the provisions of this Agreement to comply with the requirements of
Section 409A of the Code. Notwithstanding anything to the contrary in this
Agreement, all reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (a) any reimbursement is for
expenses incurred during the Consultant’s lifetime (or during a shorter period
of time specified in this Agreement); (b) the amount of expenses eligible for
reimbursement during a calendar year

-7-

 



may not affect the expenses eligible for reimbursement in any other calendar
year; (c) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (d) the right to reimbursement is not subject to liquidation or
exchange for another benefit.

10.              Miscellaneous.

(a)                Successors and Assigns. This Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, as applicable, the Company and
the Consultant and their respective personal or legal representatives,
executors, administrators, successors, assigns, heirs, distributees, and
legatees. This Agreement is personal in nature, and the Consultant shall not,
without the written consent of the Company, assign, transfer, or delegate this
Agreement or any rights or obligations hereunder.

(b)               Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida without giving
effect to such state’s laws and principles regarding the conflict of laws.

(c)                Venue. Any legal action to enforce this Agreement shall be
brought in the state court of Florida, in and for Lee County, Florida. Prior to
the commencement of any legal action, the parties shall first attend mediation
with a mediator mutually agreed to by the parties, which shall be conducted in
Lee County, Florida. In the event legal action is commenced prior to attending
mediation, such action shall be stayed until a mediation conference has been
conducted.

(d)               Prevailing Party Attorneys’ Fees. In any legal action to
enforce the terms of this Agreement, the prevailing party in such action shall
be entitled to recover its reasonable attorneys’ fees and costs from the other
party.

(e)                Amendment; Entire Agreement. No provision of this Agreement
may be amended, modified, waived, or discharged unless such amendment, waiver,
modification, or discharge is agreed to in writing and such writing is signed by
the Company and the Consultant. From and after the Resignation Date, this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.

(f)                Notice. All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

  If to the Consultant:   Kenneth Smith, 6381 Tidewater Circle, Fort Myers, FL
33908       If to the Company:   Alico, Inc.   10070 Daniels Interstate Court

 

-8-

 



  Fort Myers, Florida  33913   Attention:  Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(g)               Headings. The headings of this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(h)               Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

[Signature Page Follows]

 

-9-

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

  ALICO, INC.   By: /s/ Clayton G. Wilson     Name:  Clayton G. Wilson    
Title:  Chief Executive Officer



    INTEGRATED BEEF CONSULTANTS LLC     By: /s/ Kenneth Smith      
Name:  Kenneth Smith       Title:  Owner           /s/ Kenneth Smith     Kenneth
Smith



 

 

[Signature Page to Smith Separation and Consulting Agreement]



 

 



EXHIBIT A

MUTUAL Release Agreement

THIS RELEASE AGREEMENT (this “Agreement”) is made and entered into by and
between Alico, Inc. and its wholly owned subsidiaries and its successors and
assigns (“Alico”) and Kenneth Smith and his heirs, spouse, assigns, executors,
administrators, and attorneys (“Executive”).

Pursuant to that certain Separation and Consulting Agreement, dated as of
March 20, 2015 (the “Separation and Consulting Agreement”), by and between
Executive and Alico, Executive and Alico, desiring to resolve all actual or
potential claims Executive may have against Alico, agree as follows:

1.                  Obligation of Alico. In consideration of Executive’s
obligations set forth below, Alico shall provide to Executive the compensation
described in Section 4 of the Separation and Consulting Agreement and payment of
all unpaid vacation earned by Executive as of March 20, 2015, subject to the
terms and conditions set forth therein. Other than with respect to any
obligations of Executive created by this Agreement, Alico hereby releases and
forever discharges Executive and his assigns (collectively, the “Executive
Releasees”) from all claims, rights, and causes of action, in law or in equity,
of any kind whatsoever that Alico or its subsidiaries has against the Executive
Releasees that are known by the Alico as of the date of this Agreement and that
arise out of Executive’s separation of employment with Alico and the negotiation
of the Separation and Consulting Agreement (the “Released Subject Matters”).
Notwithstanding the immediately preceding sentence, the release contained in the
immediately preceding sentence shall not apply with respect to any claims
(a) arising out of or relating to any matter that is not a Released Subject
Matter or (b) arising, directly or indirectly, as a result of an action
initiated by a third-party or by Executive.

2.                  Obligations of Executive. In consideration of Alico’s
obligations set forth in this Agreement:

(a)                Executive waives, and releases Alico, and its directors,
officers, employees, representatives, benefit plan administrators, agents, and
attorneys, both individually and collectively (hereinafter collectively referred
to as the “Alico Released Parties”), from, all claims, rights, and causes of
action, both known and unknown, in law or in equity, of any kind whatsoever that
Executive has or could have maintained against any of the Alico Released Parties
arising out of his employment with Alico through the date of signing this
Agreement or his separation from employment with Alico, including any claim for
attorneys’ fees. Without limiting the generality of the foregoing, Executive
waives, and releases all of the Alico Released Parties from, all claims, rights,
and causes of action relating to or arising out of Executive’s employment with,
conditions of employment with, compensation by, or separation of employment
from, Alico, including, without limitation, any claims, rights, charges, or
causes of action arising under Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Acts of 1866 and 1871; the Age Discrimination in
Employment Act of 1967, as amended; Executive Order Nos. 11246 and 11478; the
Equal Pay Act of 1963, as amended; the Employee Retirement Income Security Act
of 1974, as amended; the Rehabilitation Act of 1973, as amended; the Florida
Civil Rights Act of 1992; Florida Statutes §§ 440.205 and 448.102; the Americans
with Disabilities Act of 1990, as amended; the Family and Medical Leave Act of
1993; the National

A-1-

 

Labor Relations Act of 1935, as amended; the Fair Labor Standards Act of 1938,
as amended; the Occupational Safety and Health Act of 1970, as amended; the
Genetic Information Nondiscrimination Act of 2008; and the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, and any other federal or state
law or local ordinance, including any suit in tort (including fraud, promissory
estoppel and negligence) or contract (whether oral, written, or implied), or any
other common law or equitable basis of action, except for any claim that may not
lawfully be waived in this manner.

(b)               Executive represents that while he is not legally barred from
filing a charge of discrimination, he has not filed, and does not intend to
file, any charge of discrimination against any of the Alico Released Parties
with any federal, state, or local agency and understands that Alico has
reasonably relied on his representations in this paragraph in agreeing to
perform the obligation set forth in Section 1 of this Agreement. Executive
further waives any right to recovery based on any charge of discrimination filed
by him or on his behalf.

(c)                Nothing contained herein shall be deemed to release any of
Executive’s rights to indemnification under any indemnification agreement
between Executive and Alico or under the articles of incorporation or bylaws of
Alico, or under Section 607.0850, Florida Statutes, or any of Executive’s rights
to advances or reimbursement under any directors’ and officers’ liability
insurance policies maintained by Alico.

3.                  Non-Admission. Neither this Agreement, nor anything
contained in it, shall be construed as an admission by any of the Alico Released
Parties of any liability, wrongdoing, or unlawful conduct whatsoever.

4.                  Severability. If a court of competent jurisdiction
invalidates any provision of this Agreement, then all of the remaining
provisions of this Agreement shall continue unabated and in full force and
effect.

5.                  Entire Agreement. This Agreement (together with the
Separation and Consulting Agreement) contains the entire understanding and
agreement between the parties regarding the subject matter of this Agreement and
shall not be modified or superseded except upon express written consent of the
parties to this Agreement. Executive represents and acknowledges that in
executing this Agreement, he does not rely and has not relied upon any
representation or statement made by Alico or its agents, representatives, or
attorneys that is not set forth in this Agreement.

6.                  Governing Law. The laws of the State of Florida shall govern
this Agreement, and any action to enforce this Agreement shall be brought in Lee
County, Florida, where jurisdiction and venue shall lie. Prior to the
commencement of any legal action, the parties shall first attend mediation with
a mediator mutually agreed to by the parties, which shall be conducted in Lee
County, Florida. In the event legal action is commenced prior to attending
mediation, such action shall be stayed until a mediation conference has been
conducted.

7.                  Prevailing Party Attorneys’ Fees. In any legal action to
enforce the terms of this Agreement, the prevailing party in such action shall
be entitled to recover its reasonable attorneys’ fees and costs from the other
party.

A-2-

 

8.                  Opportunity to Consider and Confer. Executive acknowledges
that he has had the opportunity to read, study, consider, and deliberate upon
this Agreement. He further acknowledges and understands that he has been given a
period of 21 days in which he may, but is not required to, consider this
Agreement, that after he signs it, he has seven days in which to revoke it.
Executive further acknowledges that he fully understands and completely agrees
with all of the terms of this Agreement and that he has been, and hereby is,
specifically advised to consult with his attorney before executing this
Agreement.

9.                  Effective Date. Assuming Executive signs this Agreement and
does not revoke it as provided in Section 8 above, this Agreement shall be
effective upon the expiration of the revocation period set forth in Section 8
above.

[Signature Page Follows]

A-3-

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Alico and
Executive hereby execute this Release Agreement, consisting of three pages
(including this signature page) and including eight enumerated sections, by
signing below voluntarily and with full knowledge of the significance of all of
its provisions.

PLEASE READ CAREFULLY. THIS RESIGNATION AGREEMENT, WAIVER AND RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

Sworn to and subscribed before me
this _____ day of ________________, 2015.

 

 

 

Notary Public, State of Florida at Large   Executive My Commission Expires:    
                Executed at Fort Myers, Florida,     this _____ day of
________________, 2015.

 

 

 

Sworn to and subscribed before me
this _____ day of ________________, 2015.

 

 

 

____________________________________
Notary Public, State of Florida at Large
My Commission Expires:

 

[Signature Page to Smith Release Agreement]

 

 

